DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021, has been entered.

Claim Status
1. 	This office action is in response to the amendment field July 9, 2021.
	The independent claim 1 has been amended; support for claim 1 is found in figure 5 of the instant application.
 	Claim 8 has been cancelled.
 	Claims 1-7 and 9-14 are currently pending in this office action.
Claim Rejections
5. 	The claim rejection of claim 1-7 and 9-14 are withdrawn because of the amendments to the claims.

Reasons for Allowance
6. 	Claim 1 is allowed as such all dependent claims are allowed, 2-7 and 9-14.
7. 	The following is an examiner’s statement of reasons for allowance: 
	a. 	The closest prior art of record, Jan et al. (US 20140255748). Jan discloses a battery pack with multiple cells and bus bars but does not disclose or suggest the limitations of the cylindrical battery cell tabs penetrating through the bus bars to the top most surface of the bus bars in combination with the bus bars comprising a zigzag shape and being orientated to the bottom of the cover as defined by and in combination within the limitations of independent claim 1. It would not have been obvious to combine the tabs with the bus bars in this manner to provide for electrically conductivity.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Remarks

8. 	The reference for Scientific Report 10, Article 14926 has been added. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        



/Kwang Han/Primary Examiner, Art Unit 1727